Abraham Briggs assignee of John Gifford plaint. agt Hudson Leverett Defendt in an action of debt of Sixteen pounds or thereabouts due by bill under the sd Leveretts hand. dated the. 30th of Decembr 1674. which is for so much hee received of mr Timothy Mather of Dorchester for the accompt of the sd Giffords & promised upon Six dayes after the receipt of the sd Mony to deliver the same to the sd Giffords or his assignes, and hee having received the sd debt of the sd Mather, is now due to the sd Briggs as an assignee to the sd Giffords & refuseth to pay the same with all other due damages according to attachmt Dat. July: 10th 1675. . . . The Jury . . . founde for the plaint, twelue pounds Fifteen Shillings mony and costs of Court. *618The Defendtappealed from this judgement to the next Court of Assistants & himselfe principall in £: 24: Captn James Oliver & Thomas Moore Sureties in £:12: apeice acknowledged themselues respectiuely bound to . . . prosecute his appeale . . .
[ The bill in question is found in S. F. 1413.3:
This present writeing bindeth mee Hudson Leverett of Boston to pay or cause to bee paide unto mr John Gifford the Summe of Sixteen pounds currant mony of New-England within Six dayes after the saide Leverett hath received the saide Summe from mr Timothy Mather & it is alwaies to bee understood that if the saide Timothy Mather shall by his neglect of paying the fores'1 Summe impose the sd Leverett to goe to law for the sd mony abouementioned, the sd Gifford shall allow the fores'1 Leverett what charge shalbee expended in the same Suite & the sd Leverett is to pay the saide Summe to the saide Gifford or his assignes. as witness or hands this. 30. day of xber. 1674
Hudson Leverett
Witness present John Giffard
Abraham Briggs
William Grice
Ownd in Court. July. 28° 1675 by mr Leverett. attests. Jsa Addington Cler.
Leverett’s account of 18l 14s 8d (S. F. 1413.4) which offsets this advance, includes legal services, small loans, and “a maide Servant” at 91 10s. Gifford denied all knowledge of the maid servant, and added to Leverett’s obligations an assignment of 48l “ Cash lent him in England” and “a Cuttlash worth 30s” (S. F. 1414.5). Leverett’s Reasons of Appeal, which are not preserved, may be inferred from Briggs’s reply (S. F. 1413.2):
Abraham Briggs his answear to mr Hudson Leverett his Reasons of Appeale from ye Iudgmt of yt County Court held att Boston ye 27th of July 1675. viz:
1th To his first particular; whereas mr Hudson Leverett pleads in his appeale of wrong that the Jury should doe him by ordring the sd mr Leverett to pay ye sd Briggs ye sume of Twelve pounds fifteene shillings in Moneyes & Cost and thereupon ye sd mr Hudson Leverett looks upon himselfe as wronged as haueing pd & tendred ye full summe that he Reed on the sd Giffards acct, (To ye sd Giffards) As he says may appeare by acct, (The prsent defendt Briggs makes answeare, That according to law & Iustice ye defendt Looks upon himselfe wronged by such a verdict, And that ye sd defendt had noe cause of Complaint, The Law giving that ye Bill assigned is fully & Justly due to ye Assignee as is [sic] was to ye Assignor, And That further it was declared in Court by ye sd Giffards in prsents of ye Court that ye sd Giffard was ordred by ye sd mr Hudson Leverett to take up what hee did take, of ye sd Briggs, The said Hudson Leverett haueing Reed ye sd Giffards Money & made vse of it that hee would pay ye sd Briggs ye sd Bill, & that [often] told ye sd Giffards, when hee came to him about it hee had nothing to doe with him, for hee was to pay ye said Briggs: ye sd Mony, for ye sd Bill, (and not him) And that to what hee says that hee hath pd & Tendered *619ye sd Giffards ye full summe of what he had Recd of Giffards acct is noe such thing. Besides ye 16li in Cash, of mr Mather; The said mr Hudson Leverett hath Recd Seaven pounds in Cash more Besides one great Trunk that Could not Cost in England less then 30 or: 40s according to ye Iudgmt of others, Also Turky worke Chairs & a Carpitt being the Remayner of an execution of 48li That hee will not giue the sd Giffard an acct or any thing thereof nor proceed to finish ye execu tion, Soe that what Giffard did receive of ye sd mr Hudson Leverett was in ordr to ye receipt of these Moneyes Comming upon ye 48li And not to Infringe a Farthing of ye Sixteene pound Bill Assigned.
2d Jt is vterly denyed that any Considerable part was pd before hee Recd a penny of mr Mather what Giffard might say, as for ye sd mr Leverett to satisfy himselfe, It was not in Relation to that of mr Mathers (But as to ye whole summe of Money of 60li that hee had to Receive for him) the sd Giffard which hee had execution for; And might haue possest himselfe of ye whole as well as any part which for want of effecting hath been great wrong to ye sd Giffard that it is not don, att prsent.
3d Whereas hee speakes ye Iury hath giuen Abraham Briggs ye Assignee of John Giffard ye Summe of Twelve pounds Fifteene Shillings & yt Giffard Charges ye sd mr Hudson Leverett but wth 16li Recd of mr Mather, And said Giffard should by himselfe & ordr receive 7li 10s 8d is noe such thing; for Giffard as aboue exprest, declares that mr Hudson Leverett Reed more then ye saide 16li & had more to Receiue which hee might haue soone taken into his hands, as what he hath taken. And that what Giffard either himselfe or ordr hath Recd, he disowned nothing off in Court, But as with Relation to bee pd out of ye sume in Generali; & not ye 16K in particular, And for what hee speakes of ye 24s pd att ye Commissioners Court, Giffard hath declared in Court that hee was euer against ye sute knowing & haueing told him that hee could not divide ye Bond; as to make two actions of it; And whereas hee speakes of nine pounds & Tenne shillings for a servant; & that hee affinnes that at Giffards Request hee purchased ye sd Seruant, He knows that mr Giffards did declare in Court that both ye sd Giffards & his wife was att ye sd mr Leverets House severall times, for this seruant that hee speakes off, & was both denyed, And could not obtaine from ye sd mr Leverett any such seruant that hee speakes of though they were in want of one & would willingly haue had her, (which neuer since they heard off till now) That hee would pay this debt of 16li bye, And soe reserue it to himselfe; as what is before exprest, The summe of 48 li of ye sd Giffard that hee then Recd at ye same Cort & giues no acct thereof Though hee hath received in part of that Bill, Also Hi in money 4 Turky worke Chairs a Turkey Carpitt & a great Trunk as afore mentioned
Jn Consideracion of all which ye defendt hopes to find ye Justnesse of ye Court Confirming ye former Judgmt with an Addition as to his proper Debt & Cost of Courts
I Remayne yor Honors Servant to Command,
Abraham Briggs
Septembr 7th 1675
The Court of Assistants (Records, i. 50) found for the plaintiff (Leverett) “forty seuen shillings abated of the former Judgmt & Costs of Courts.” ]